DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7/1/2019. It is noted, however, that applicant has not filed a certified copy of the 2019-123141 application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botto (US 20140037065 A1) in view of Nobbe (US 20150137890 A1)

With regards to claim 1. Botto disclose(s):
A particle accelerator system (fig 4) comprising: 
a particle accelerator that accelerates charged particles [0007], 
a signal source (RF IN) that outputs high frequency power ([0024]) for accelerating the charged particles in the particle accelerator, 
an amplifying unit (400) that amplifies the high frequency power from the signal source [0034], and supplies the high frequency power to the particle accelerator [0032], the amplifying unit including a plurality of semiconductor amplifiers using a semiconductor ([0036]), and 
a control unit [0058] that controls an operation of the amplifying unit (400), 

Botto does not disclose(s):
wherein the control unit controls output of at least one of the plurality of semiconductor amplifiers.
Nobbe teaches
wherein the control unit (609; fig 6) controls output of at least one of the plurality of semiconductor amplifiers (604a-604-n).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Botto by implementing the control unit controls output of at least one of the plurality of semiconductor amplifiers as disclosed by Nobbe in order to decide which of the additional amplifier segments should be turned on and enabled to replace the failed amplifier segments as taught/suggested by Nobbe ([0048]).

With regards to claim 2. Botto as modified disclose(s):
The particle accelerator system according to claim 1, 
Nobbe further disclose(s):
wherein the control unit (609; fig 6)  controls the output of at least one of the plurality of semiconductor amplifiers(604a-604-n)  based on the number of usable semiconductor amplifiers (605)[0048].

With regards to claim 3. Botto as modified disclose(s):
The particle accelerator system according to claim 1, 
Nobbe further disclose(s):
wherein the amplifying unit includes 
a first amplifying unit (404; fig 4) that amplifies the high frequency power from the signal source (RF IN), 
a second amplifying unit (408) that includes the plurality of semiconductor amplifiers (408), and 
a distribution unit (see 410)that distributes output of the first amplifying unit (404) to each of the semiconductor amplifiers of the second amplifying unit (408), and 
wherein the control unit controls an amplification factor in the first amplifying unit according to the number of usable semiconductor amplifiers (605)[0048].

With regards to claim 4. Botto as modified disclose(s):
The particle accelerator system according to claim 1, 
Nobbe further disclose(s):
wherein the amplifying unit includes 
a first amplifying unit (404; fig 4) that amplifies the high frequency power from the signal source(RF IN), 
a second amplifying unit (408) that includes the plurality of semiconductor amplifiers, and 
a distribution unit (see 410) that distributes output of the first amplifying unit (404) to each of the semiconductor amplifiers of the second amplifying unit (408), and 
wherein the control unit controls an amplification factor in each of the semiconductor amplifiers of the second amplifying unit according to the number of usable semiconductor amplifiers (605, [0048]; enabling an amplifier involves an amplification factor)

With regards to claim 5. Botto as modified disclose(s):
The particle accelerator system according to claim 1, 
Nobbe further disclose(s):
further comprising a failure detection unit (605; fig 6) that detects a failure of the plurality of semiconductor amplifiers [0048], 
wherein the control unit controls output of each of the semiconductor amplifiers based on a detection result of the failure detection unit [0048].

With regards to claim 6. Botto as modified disclose(s):
The particle accelerator system according to claim 1, 
Botto further disclose(s):
wherein the amplifying unit includes a combiner (416) that combines output from each of the semiconductor amplifiers (408).


Allowable Subject Matter
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 7, the prior art fails to teach or suggest the particle accelerator system according to claim 1, requiring:
wherein the particle accelerator is a cyclotron, 
wherein the cyclotron has a cavity to which the high frequency power amplified by the amplifying unit is supplied, 
wherein the cavity is provided with a voltage detection unit that detects a voltage in the cavity, and 
wherein in a case where the voltage detected by the voltage detection unit decreases due to a presence of an unusable semiconductor amplifier, the control unit controls output of each of the semiconductor amplifiers such that the voltage becomes a predetermined set value, in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844